
	
		III
		110th CONGRESS
		1st Session
		S. RES. 290
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and career of former San
		  Francisco 49ers Head Coach Bill Walsh.
	
	
		Whereas William Ernest Walsh was born on November 30,
			 1931, in Fremont, California;
		Whereas Bill Walsh graduated from San Jose State
			 University in 1955 where he was a successful amateur boxer and wide
			 receiver;
		Whereas, in 1955, he married Geri Nadini, with whom he had
			 3 children: Steve, Craig, and Elizabeth;
		Whereas Bill Walsh began his coaching career at Washington
			 High School in Fremont, California, and later served as an assistant coach at
			 the University of California at Berkeley and Stanford University;
		Whereas Bill Walsh served as an assistant coach with the
			 Oakland Raiders in 1966, with the Cincinnati Bengals from 1968 to 1975, and
			 with the San Diego Chargers in 1976;
		Whereas Bill Walsh served as head coach of Stanford
			 University from 1977 to 1978 and again from 1992 to 1994, winning the Sun Bowl
			 in 1977, the Bluebonnet Bowl in 1978, and the Blockbuster Bowl in 1992;
		Whereas Bill Walsh became Head Coach of the San Francisco
			 49ers in 1979 and served in that position for 10 years, winning 6 Western
			 Division titles and 3 National Football Conference Championships;
		Whereas Bill Walsh led the 49ers to 3 Super Bowl wins in
			 the 1980s: Super Bowl XVI, Super Bowl XIX, and Super Bowl XXIII;
		Whereas Bill Walsh was the Associated Press and United
			 Press International Coach of the Year in 1981;
		Whereas Bill Walsh ended his professional coaching career
			 with a record of 102 wins, 63 losses, and 1 tie;
		Whereas Bill Walsh was elected to the Pro Football Hall of
			 Fame in 1993;
		Whereas Bill Walsh developed the innovative West
			 Coast Offense, which became widely used by many National Football
			 League (NFL) teams;
		Whereas Bill Walsh drafted and developed a countless
			 number of NFL greats such as Joe Montana, Ronnie Lott, Dwight Clark, Steve
			 Young, and Jerry Rice;
		Whereas 14 of the NFL’s 32 head coaches have some
			 connection to Bill Walsh;
		Whereas Bill Walsh developed the Minority Coaching
			 Fellowship program to help African American coaches find jobs in the NFL and
			 Division I college football;
		Whereas Bill Walsh and the 49ers brought the people of San
			 Francisco together following some of the most difficult times in the city’s
			 history and gave them much pride, joy, and excitement; and
		Whereas Bill Walsh embodied the qualities of hard work,
			 tenacity, dedication, attention to detail, respect, teamwork, and living up to
			 one’s potential: Now, therefore, be it
		
	
		That the Senate honors the life of
			 William Ernest Walsh, a pioneer in the field of football, a true leader and
			 teacher, and a dedicated husband, father, and friend.
		
